UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-07460 Exact name of registrant as specified in charter:Delaware Investments® Dividend and Income Fund, Inc. Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: November 30 Date of reporting period: November 30, 2009 Item 1. Reports to Stockholders Annual Report DelawareInvestments®Dividend andIncome Fund, Inc. November 30, 2009 The figures in the annual report for Delaware Investments Dividend and Income Fund, Inc. represent past results, which are not a guarantee of future results. A rise or fall in interest rates can have a significant impact on bond prices. Funds that invest in bonds can lose their value as interest rates rise. Closed-end fund Table of contents > Portfolio management review 1 > Performance summary 4 > Security type and top 10 equity holdings 6 > Statement of net assets 8 > Statement of operations 17 > Statements of changes in net assets 18 > Statement of cash flows 19 > Financial highlights 20 > Notes to financial statements 21 > Report of independent registered public accounting firm 27 > Other Fund information 28 > Board of trustees/directors and officers addendum 36 > About the organization 39 On January 4, 2010, Delaware Management Holdings, Inc. and its subsidiaries (collectively known by the marketing name of Delaware Investments) were sold by a subsidiary of Lincoln National Corporation to Macquarie Group Limited, a global provider of banking, financial, advisory, investment and funds management services. Please see recent press releases for more complete information. Investments in Delaware
